Name: 90/54/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 31 January 1990 appointing a judge to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1990-02-09

 Avis juridique important|41990D005490/54/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 31 January 1990 appointing a judge to the Court of Justice Official Journal L 037 , 09/02/1990 P. 0024 - 0024*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 31 January 1990 appointing a judge to the Court of Justice (90/54/Euratom, ECSC, EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas, in a letter dated 15 September 1989 addressed to the President of the Court and forwarded to the President of the Council, Mr T. Koopmans, judge at the Court of Justice of the European Communities, tendered his resignation with effect from 1 April 1990; Whereas, pursuant to Article 8 of the Protocol on the Statute of the Court of Justice of the European Coal and Steel Community, to Article 7 of the Protocol on the Statute of the Court of Justice of the European Economic Community and to Article 7 of the Protocol on the Statute of the Court of Justice of the European Atomic Energy Community, a judge should be appointed for the remaining period of Mr T. Koopmans's term of office, HAVE DECIDED AS FOLLOWS: Article 1 Mr P. J. G. Kapteyn is hereby appointed judge to the Court of Justice until 6 October 1994 inclusive. Article 2 This Decision shall enter into effect on 1 April 1990. Done at Brussels, 31 January 1990. The President J. F. H. CAMPBELL